Citation Nr: 1003146	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  04-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial disability rating for 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling from January 30, 2009, and as 30 percent disabling 
prior to that date.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

When this case was previously before the Board in December 
2008, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.

In a June 2009 rating decision, the Veteran's disability 
rating for his PTSD was increased to 50 percent effective 
January 30, 2009.  This action did not satisfy the Veteran's 
appeal.


REMAND

In July 2009, less than 30 days after the issuance of the 
most recent Supplemental Statement of the Case in June 2009, 
the Veteran submitted to the Appeals Management Center (AMC) 
additional pertinent evidence in support of his claim.  He 
has not waived his right to have this evidence initially 
considered by the originating agency.  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
any development it determines to be 
warranted.

2.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


